January 8, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
THOMAS G. ANDRUS, WHITE MARTIN ENERGY SERVICES, INC., GUY E.
     MATTHEWS, AND BLACK ELK ENERGY, INC., Appellants

NO. 14-12-00701-CV                          V.

  BLACK ELK ENERGY OFFSHORE OPERATIONS, L.L.C., BLACK ELK
ENERGY, L.L.C., JOHN G. HOFFMAN, JAMES HAGEMEIER, PPVA BLACK
ELK (EQUITY) L.L.C., PPVA BLACK ELK (INVESTOR) L.L.C., BLACK ELK
 MANAGEMENT, L.L.C., BLACK ELK EMPLOYEE INCENTIVE, L.L.C., ET
                            AL, Appellees
                  ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on June 29, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.